Citation Nr: 1453898	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 through October 1952, and was awarded the Combat Infantry Badge with Bronze Service Star for his service in the Korean War.  The Veteran died in September 2009.  The appellant is his surviving spouse. 

This matter becomes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in St. Paul, Minnesota.  This rating decision denied entitlement to service connection for the Veteran's cause of death.  Currently, the instant appeal is within the jurisdiction of the San Diego, California VA RO. 


FINDINGS OF FACT

1.  The Veteran died in September 2009 due to pneumonia.

2.  At the time of his death, the Veteran was in receipt of service connection for post-traumatic stress disorder (PTSD) with a 30 percent rating, bilateral hearing loss with a 10 percent rating, and tinnitus with a 10 percent rating

3.  Pneumonia was not incurred in service, was not continuous since service separation, did not result from a disease or injury incurred therein, did not manifest to a compensable degree within a year of service separation, and was not caused or aggravated by a service-connected disability.  

4.  A service-connected disability was not the principal or a contributory cause of the Veteran's death. 




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The RO provided such specific notice with respect to the appellant's claim for service connection for the cause of the Veteran's death within a July 2010 notice letter.  This notice was provided prior to the September 2010 rating decision on appeal, preventing any timing deficiency regarding the required VA notice.  Neither the appellant nor her representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A(a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  In the present case, it appears that all known and available records relevant to the pending appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, and non-VA medical records.  Additionally, a VA medical opinion was obtained in June 2012.  The record does not indicate, and the appellant does not assert, that pertinent treatments records from VA medical facilities are outstanding.    

In her June 2012 VA Form 9 (Appeal to the Board of Veterans' Appeals), the appellant stated that "I am in the process of obtaining more evidence."  No further evidence has been submitted.  However, a November 2012 letter from the RO notified the appellant that her appeal had been certified to the Board, and that she must submit new evidence prior to a Board decision, or within 90 days of the date of the RO letter, whichever came first. 

Based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted.  

II. Service connection for the cause of the Veteran's death

The appellant seeks service connection for the cause of the Veteran's death.  She asserts, without elaboration, that the Veteran's service-connected post-traumatic stress disorder (PTSD) "impacted his health issues that were part of the cause of his death."  Per the September 2009 death certificate, Parkinson's disease was the underlying cause of the Veteran's death from pneumonia.  

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and death.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  Service connection for certain chronic diseases, including paralysis agitans (Parkinson's disease), will be rebuttably presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

At the time of his death, the Veteran had been awarded service connection for PTSD with a 30 percent rating, hearing loss with a 10 percent rating, and tinnitus with a 10 percent rating.   

The Board notes that the Veteran died more than fifty years after leaving military service.  The appellant does not contend, and the record does not suggest, onset of pneumonia or Parkinson's disease either during service, or within a year thereafter.  An October 1952 examination described the lungs and chest as normal and noted no defects or diagnoses.  The first indication of Parkinson's disease is a May 2009 private record that noted a history of the disease for about four years.  The first indication of pneumonia was in connection with the Veteran's death.  Therefore, service connection for the cause of the Veteran's death as having been incurred during service or with onset to a compensable degree within a year thereafter is not warranted.  The record also does not demonstrate that the Parkinson's disease was continuous since service or was due to or the result of a disease or injury incurred therein.  

Parkinson's disease is a condition listed in 38 C.F.R. § 3.309(e), and service connection would be presumed regardless of the date of onset if the Veteran had been exposed to Agent Orange during his military service.  See Brock v. Brown, 10 Vet. App. 155, 162.  However, the Veteran does not assert that he was exposed to Agent Orange, and the Veteran left military service years before the use of herbicides in the Korean demilitarized zone.  The appellant does not assert, and the record does not suggest, that the Veteran had in-service exposure to Agent Orange.  Nor does the record otherwise suggest that Parkinson's disease was connected to the Veteran's military service. 

The Veteran's private physician, Dr. C, produced a January 2010 addendum to the Veteran's death certificate.  This addendum indicated that PTSD was a significant condition contributing to death, but did not result in the underlying cause of death.  No rationale for this opinion was provided.  Further, the Board notes that in May 2009 (four months before the Veteran's death), Dr. C's treatment records had observed that the Veteran was suffering from "two unrelated events": Parkinson's disease and PTSD. 

The RO submitted the Veteran's claims file to a VA physician in June 2012.  The VA physician reviewed the claims file, noted that the Veteran had died of pneumonia secondary to Parkinson's disease, and stated that there is no causal link between PTSD and pneumonia or Parkinson's disease. 

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, the Board finds Dr. C.'s January 2010 death certificate addendum to be of minimal probative value, as Dr. C's own prior treatment notes indicated that there was no relationship between the Veteran's PTSD and Parkinson's disease.  Further, the addendum points to no studies, treatises, or other medically-accepted principles in support of the proposition that PTSD can (or, in this case, did) cause Parkinson's disease or pneumonia.  Finally, the reviewing VA physician's opinion addressed and denied any linkage between PTSD and pneumonia or Parkinson's disease as would result in the Veteran's death.  For this reason, the VA physician's opinion is granted more probative weight by the Board.  

The appellant has herself asserted that the Veteran's PTSD caused or contributed to his death.  The Board finds, however, that as a layperson, the appellant is not competent to offer her own assertions regarding such an etiological nexus, as she lacks the specialized training or knowledge regarding such complex medical matters.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

An appellant is competent to report symptoms that he or she experiences or observes at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

While the appellant is competent to report her observations about the Veteran's PTSD, pneumonia, or Parkinson's disease, a lay person cannot provide competent evidence on questions of etiology or diagnosis regarding pneumonia or Parkinson's disease; such questions require medical expertise.  Establishing the etiology of Parkinson's disease and pneumonia requires consideration of testing, knowledge of symptoms and understanding of the different causes and falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the appellant's assertions lack probative weight regarding the etiology of the Veteran's cause of death.   

In conclusion, the Board finds the preponderance of the evidence to be against the appellant's claim of service connection for the cause of the Veteran's death.  Accordingly, the appeal is denied. 




ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


